Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first member and said second member are disposed within said rigid member platform” of Claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: An artisan reading the present application should be able to determine what structures disclosed in the specification correspond to each of the structures claimed in the claims. In the present application it is not clear what structures in the Specification and figures correspond to the first member and the second member. Thus, the Specification lacks antecedent basis of the claim terminology related to the limitations “first member” and “second member”. Applicant should use consistent terms in the specification with the terms used in the claims to describe these parts, or it should otherwise be made clear what structures relate to the first and second members.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
The “location feature” in claims 8-10 and 17.
the “product integrity feature” in claim 10.
The “skin interconnect member” of claim 14. 
With regard to the term “location feature”:
first, the term “feature” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “location” since this describes a function of locating; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “location” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “product integrity feature”:
first, the term “feature” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “product integrity” since this describes a function of ensuring integrity of a product; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “product integrity” preceding the generic placeholder describes the function, not the structure, of the stop portion.
With regard to the term “skin interconnect member”:
first, the term “member” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “skin interconnect” since this describes a function of interconnecting with a skin of a user; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “skin interconnect” preceding the generic placeholder describes the function, not the structure, of the stop portion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “a handle main section and a handle transition section; a first member …; a rigid member …; and a second member …; wherein said rigid member comprises a proximal end and a distal end opposite said proximal end, wherein said proximal end is located in said handle transition section of said razor handle and said distal end is located in said handle main section of said razor handle, and wherein said rigid member platform is disposed at said proximal end of said rigid member” is indefinite.  It is not clear if the handle main section and handle transition section are distinct from the first, rigid, and second members. From the disclosure, it appears that the various members (e.g. first member rigid member and second member) form the handle, so that the handle main section and transition section are defined by the various members.  However, the claims make it appear that the handle main section and transition section are distinct from the first and second members. Thus, it is unclear whether the first, rigid, and second members can define the handle sections as suggested by the specification, or whether the first, rigid, and second members are distinct from the handle sections as suggested by the claim formatting. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5822869, Metcalf in view of USPN 5333382, Buchbinder.   
Regarding Claim 1, Metcalf discloses a razor handle (fig 2, parts 40, 36, 30 and 38 combined) comprising: 
a handle main section and a handle transition section (see annotated fig 2 below)
a first member (fig 3, 40) extending in a first direction parallel to a longitudinal axis of said razor handle (fig 3); 
a rigid member (fig 3, part 36 which a metal weight [col. 5, lines 35-40], and is thus rigid) disposed below said first member (fig. 3) in a second direction transverse to the longitudinal first direction (e.g. in a direction extending from part 40 to part 38, i.e. a thickness direction of the part 36),  said rigid member comprising a rigid member platform (bottom face of rigid member, which face faces toward part 38) extending lengthwise parallel to the first member in the first direction (fig 3) and extending widthwise in a third direction (into and out of the page in fig 3 e.g. in a direction parallel to the longitudinal axis of part 40) transverse to the first and second directions (fig. 3), said rigid member platform having a width (e.g. dimension extending in a direction parallel to the longitudinal axis of part 40) and a thickness (dimension of body extending from parts 40 to part 38, i.e. a thickness direction of the part 36) wherein said thickness is in the second direction (fig. 3) 
 and a second member 38) extending lengthwise parallel to the first member in the first direction by a distance at least 50% of a length of the first member (see fig 3) and disposed below said first member in the second direction (fig 3),
wherein said rigid member comprises a proximal end (end of rigid member extending forward of dashed line in annotated fig 2 below) and a distal end opposite said proximal end (end of rigid member extending rearward of dashed line in annotated fig 2 below), 
wherein said proximal end is located in said handle transition section of said razor handle (annotated fig 2 below) and said distal end is located in said handle main section of said razor handle (annotated fig 4 below), and 
wherein said rigid member platform is disposed at said proximal end of said rigid member (annotated fig 2 below).

    PNG
    media_image1.png
    624
    750
    media_image1.png
    Greyscale

Regarding Claim 2, said first member (40) of Metcalf and said second member (38) are disposed (at least partly) within said rigid member platform (via parts 41). 
Regarding Claim 5, said first member and said second members of Metcalf, comprise one or more movable elements (since the assembly as a whole, including each of the members, is and are movable, and since the elements 54 and 50, actuator of the handle are movable relative to the other parts of the handle since they are not monolithic therewith).
Regarding Claim 8, the Metcalf device further comprises at least one location feature (e.g. portions of parts 36 on bottom thereof which helps locate the part onto parts 32 and 38) formed on (i) said rigid member platform and in (ii) the said first member or said second member (since the parts is housed within the first and second members).
Regarding Claim 9, in Metcalf the said at least one location feature comprise (an) opening in the form of a slot (see annotated fig 3A below).

    PNG
    media_image2.png
    774
    529
    media_image2.png
    Greyscale

Regarding Claim 10, the Metcalf location feature provides at least one or more attachment point(s) for a product integrity feature (since it connects to the part 38, as seen in fig 3A, and thus makes the parts integral when connected).
Regarding Claim 12, said first member (40) of Metcalf, and said second member (38) are coupled together at an interface (points where the two parts contact one another to connect), and wherein said rigid member is disposed between said first member and said second member (fig 3). 
Regarding Claim 13, said coupling is through said rigid member platform (at least partly, see fig 3 and 3A).
Regarding Claims 14, the razor handle of Metcalf comprises a skin interconnect member (part 26 which connects to the head 16 to contact the skin of a user).
Regarding Claim 15, said skin interconnect member comprises a trapezoidal prism shape (see fig 2 since it only comprises one pair of parallel sides).
Regarding Claim 16, Metcalf further comprises a secondary frame (32) that overlies at least a portion of the rigid member (when the parts are connected), wherein said secondary frame is fixed to said rigid member (operatively, when all the parts are connected to each other), wherein said first and second members comprise a movable member assembly (e.g. 54 and 50) and bearing surfaces to support a motion of said movable member assembly (portions of parts 30 that support part 54), and wherein said movable member assembly is movable relative to said rigid member and said secondary frame (since the parts are not monolithic and thus can be moved relative to one another).
Regarding Claim 17, said rigid member platform comprises a top surface and a bottom surface, wherein said first member is adjacent to said top surface and said second member is adjacent to said bottom surface (fig 2); said first member, said rigid member platform, and said second member each comprise at least one location feature (portions that contact the parts that surround the part 36) comprising an aperture (apertures which accept parts 41); and at least a portion of said first and second members are positioned adjacent the same location feature (Fig 3), wherein said apertures are aligned such that an opening extends from an upper surface of said first member to a lower surface of said second member (fig 3).
Regarding Claim 19, said Metcalf razor handle comprises a spring member (46). 
Regarding Claim 20, said spring member is attached to said rigid member (operatively).
The platform of Metcalf has a width and a thickness, but Metcalf is not explicit about the dimensions of the platform. Thus, Metcalf lacks said rigid member platform comprises a width to thickness ratio from 7 to 60, Metcalf also lacks said rigid member comprising a material that is harder than a material comprising said first and second members.
With regard to the rigid member platform having a width and a thickness, wherein said rigid member platform comprises a width to thickness ratio from 7 to 60, referring to figure 2A of Metcalf, it appears that the width of the rigid member platform is approximately 7 to about 30 times the size of the thickness thereof (because the member is approximately a flat thin material having a width that is substantially larger than it’s thickness).  But, since this is not exactly disclosed in the specification of Metcalf, Metcalf cannot be said to disclose such a ratio.   Buchbinder discloses a razor like the razor of Metcalf and discloses that in such an assembly it is known to have a handle member thereof (handle 14) comprise a width to thickness ratio from 7 to 60 (since the width is said to be 5 cm and the thickness is said to be between 0.02cm to 10cm, which includes a width to thickness ratio of 7 to 60). Thus it would have been obvious to one having ordinary skill in the art to have the handle of Metcalf and thus the platform member thereof which is within the handle of Metcalf comprise this ratio in order to ensure that the handle and the platform within the handle can be held within a hand of a human when using the device, since Buchbinder discloses that the handle thereof is designed to be held by a human hand (col. 8, lines 45-50). In addition, to select the width to thickness ration as specified above is a matter of routine skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With regard to the said rigid member comprising a material that is harder than a material comprising said first and second members, Metcalf discloses the claimed invention except for said rigid member comprising a material that is harder than a material comprising said first and second members.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make said rigid member comprise a material that is harder than a material comprising said first and second members, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding Claim 3, said rigid member platform, as modified above, has a length to thickness ratio from about 7 to about 60 (see 103 modification above).
Metcalf lacks the platform having an area from about 50 mm2 to about 700 mm2.
	As noted above, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Thus, it would have been an obvious matter of design choice to one of ordinary skill in the art to have the size of the platform have an area from about 50 mm2 to about 700 mm2, in order to have the platform and the rest of the handle fit well into a human hand, and since such a modification would have involved a mere change in the size of a component. 

Regarding Claim 4, the Metcalf device as modified above discloses all the limitations of Claim 1 as discussed above.
Modified Metcalf lacks said rigid member platform having a hydraulic diameter from about 8mm to about 50 mm.
As noted above, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Thus, it would have been an obvious matter of design choice to one of ordinary skill in the art to have the size of the rigid member platform have a hydraulic diameter from about 8mm to about 50 mm, in order to have the platform and the rest of the handle fit well into a human hand, and since such a modification would have involved a mere change in the size of a component. 

Regarding Claim 6, the Metcalf device as modified above discloses all the limitations of Claim 1 as discussed above.
Modified Metcalf lacks said rigid member platform having a width transverse a longitudinal axis of said razor handle greater than 12 mm.
As noted above, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Thus, it would have been an obvious matter of design choice to one of ordinary skill in the art to have the size of the rigid member platform have a width transverse a longitudinal axis of said razor handle greater than 12 mm, in order to have the platform and the rest of the handle fit well into a human hand, and since such a modification would have involved a mere change in the size of a component.

Regarding Claim 7, the Metcalf device as modified above discloses all the limitations of Claim 1 as discussed above.
Modified Metcalf also includes said rigid member platform being partially enclosed by a wall (wall 70).
Modified Metcalf lacks said wall having a height ranging from about 1.5 mm to about 18 mm.
As noted above, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Thus, it would have been an obvious matter of design choice to one of ordinary skill in the art to have said wall, which overlaps the platform, having a height ranging from about 1.5 mm to about 18 mm, in order to have the platform, including the parts thereon which overlap one another, and the rest of the handle fit well into a human hand, and since such a modification would have involved a mere change in the size of a component.

Regarding Claim 18, Modified Metcalf discloses all the limitations of Claim 16 as discussed above. 
Modified Metcalf lacks said bearing surfaces being located within about 1 mm from at least one location feature.
As noted above, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Thus, it would have been an obvious matter of design choice to one of ordinary skill in the art to have said bearing surfaces be located within about 1 mm from at least one location feature, in order to have the platform, including the parts thereon which overlap one another, and the rest of the handle fit well into a human hand, and since such a modification would have involved a mere change in the size of a component, said bearing surfaces being located within about 1 mm from at least one location feature.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Metcalf in view of Buchbinder and the teachings of USPGPUB 20110314677, Metcalf. 
Regarding Claim 11, the Metcalf device/apparatus as modified in view of Buchbinder discloses all the limitations of Claim 1 as discussed above. 
Modified Metcalf lacks said rigid member comprising plastic.
	Metcalf discloses a body care device in the form of a razor, which is analogous to the device of the present invention, and discloses that in making a razor handle that it is known to make components thereof out of plastic, par. 0038. 
	It would have been an obvious to a person of ordinary skill in the art to form the rigid member of the Metcalf apparatus as modified by Buchbinder, out of plastic in order to make such handheld parts in a razor apparatus out of a hard lighter material, such as plastic, as taught by Metcalf, par 0038.	
	Furthermore, it has been held to be within the general skill of one having ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Also, it would have been an obvious matter of design choice to a person of ordinary skill in the art to form the rigid member of Psimadas out of plastic since it is one of the many known materials to make such handheld parts in a razor apparatus, and since as noted above it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Response to Arguments
Applicant’s arguments, see Remarks, filed 5/5/21, with respect to the rejections of claims 1-20 under 35 USC 103, as now amended have been fully considered and are persuasive, as to the Claims as now amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Metcalf, and Buchbinder.  Applicant’s arguments as to the previously filed 35 USC 112 rejections are persuasive, therefore those rejections are withdrawn.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPNs/USPGPUBs 20110146015, 20070256276, 20140216210, 3,600,804, 3,795,979, 3,878,605, and 20110314677 discloses a state of the art layered handles with a rigid members therein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPGPUBs 20120102745 discloses a state of the art layered razor handle, while 20170326744 discloses a layered handle with a weight 160 disposed therein which may be considered a rigid member analogous to the rigid member of the present invention, and thus discloses elements of the present invention.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724
	
/EVAN H MACFARLANE/Examiner, Art Unit 3724